209 F.3d 1025 (7th Cir. 2000)
Minghao Lee,    Plaintiff-Appellant,v.William J. Clinton, et al.,    Defendants-Appellees.
Nos. 99-3250 & 99-3859
In the  United States Court of Appeals  For the Seventh Circuit
Submitted February 24, 2000Decided April 10, 2000

Appeals from the United States District Court  for the Western District of Wisconsin.  Nos. 99 C 501 & 99 C 607--Barbara B. Crabb, Judge.
Before Posner, Chief Judge, and Diane P. Wood and  Evans, Circuit Judges.
Posner, Chief Judge.


1
The plaintiff, Lee, filed  two insane complaints charging the United States  and China with a conspiracy to "bio-chemically  and bio-technologically infect and invade"  various people including Lee with a mind reading  and mental torture device that Lee calls "Mind  Accessing and Torturing via Remote Energy  Transferring (MATRET)." To elude MATRET, Lee  claims to have developed a variety of space  technologies, oddly including an email system and  nanny services, that will enable the victims of  MATRET to relocate to MATRET-free planets. The  district judge dismissed the suits as frivolous,  but granted Lee leave to appeal in forma  pauperis.


2
We have held that "the granting of leave to  appeal in forma pauperis from the dismissal of a  frivolous suit is presumptively erroneous and  indeed self-contradictory," Tolefree v. Cudahy,  49 F.3d 1243, 1244 (7th Cir. 1995), but that was  before the Prison Litigation Reform Act amended  28 U.S.C. sec. 1915, the statute governing  proceedings in forma pauperis in the federal  courts. The standard for refusing to permit an  appeal to be taken in forma pauperis is that the  appeal be certified by the district court in   writing as "not taken in good faith," 28 U.S.C.  sec. 1915(a)(3), and in Newlin v. Helman, 123 F.3d 429, 433 (7th Cir. 1997), we suggested that  "good faith" is not a synonym for "frivolous."  Yet the two concepts have long been explicitly  equated in decisions concerning pauper status,  e.g., Coppedge v. United States, 369 U.S. 438,  444-46 (1962); Celske v. Edwards, 164 F.3d 396,  398 (7th Cir. 1999); Lucien v. Roegner, 682 F.2d 625, 626 (7th Cir. 1982) (per curiam); Wooten v.  District of Columbia Metropolitan Police Dept.,  129 F.3d 206, 208 (D.C. Cir. 1997); Urrutia v.  Harrisburg County Police Dept., 91 F.3d 451, 455  n. 6 (3d Cir. 1996); Drummer v. Luttrell, 75 F.  Supp. 2d 796, 805 (W.D. Tenn. 1999), though only  Celske and Urrutia arose under the PLRA. We have  found only two cases, besides Newlin, that deem a  determination of "good faith" to require a  subjective inquiry and a determination of  "frivolousness" merely an objective inquiry,  Hyche v. Christensen, 170 F.3d 769, 770 (7th Cir.  1999); Jaffe v. United States, 246 F.2d 760, 761  (2d Cir. 1957) (L. Hand, J.), and only one is a  PLRA case. The district court thought that  because Lee does not appear to be faking madness,  a la Hamlet, there is no ground for supposing him  to be acting in subjective bad faith in filing  his fantastic lawsuits. But he is acting in bad  faith in the more common legal meaning of the  term, in which to sue in bad faith means merely  to sue on the basis of a frivolous claim, which  is to say a claim that no reasonable person could  suppose to have any merit.


3
The Prison Litigation Reform Act was intended to  reduce, not increase, the number of frivolous  suits, and although the concern was with  frivolous suits by prisoners and Lee is not a  prisoner, it is hardly likely that Congress took  the occasion to expand the rights of nonprisoner  frivolous filers--a particularly pertinent  observation since Lee filed five suits in 1999  and an unknown number previously (and no doubt  subsequently). Moreover, the PLRA did not change  a word in the standard for denial of in forma  pauperis status on appeal, but merely shifted it  to a different subsection of 28 U.S.C. sec. 1915.  The law was clear that "good faith" as it  appeared in the identical provision of the pre-  amended statute was an objective concept, a  synonym for frivolous. Besides Coppedge and the  other cases cited earlier, see, e.g., Ellis v.  United States, 356 U.S. 674 (1958) (per curiam);  Dixon v. Pitchford, 843 F.2d 268, 270 (7th Cir.  1988); DeBardeleben v. Quinlan, 937 F.2d 502, 505  (10th Cir. 1991); Oatess v. Sobolevitch, 914 F.2d 428, 430 n. 4 (3d Cir. 1990); Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (per curiam). It  would be odd for Congress, having reenacted this  much-construed term without change, to have  intended to alter its meaning.


4
Odd, not impossible. For the PLRA changed  another subsection of section 1915, subsection  (d), which had provided that "the court may  request an attorney to represent any such person  [i.e., an indigent] unable to employ counsel and  may dismiss the case if the allegation of poverty  is untrue, or if satisfied that the action is  frivolous or malicious" (emphasis added). This  language now appears not in 1915(d) but, slightly  altered, distributed between two other  subsections of 1915: subsection (e)(1) ("the  court may request an attorney to represent any  person unable to afford counsel") and subsection  (e)(2)(B)(i) ("the court shall dismiss the case  at any time if the court determines that the  action or appeal is frivolous or malicious")  (emphasis added). Newlin did not remark thewords  that we have italicized, but may have been  influenced by them. The argument would be that  since subsection (e)(2)(B)(i) expressly permits  dismissal of an appeal that is frivolous, while  subsection (a)(3) provides that an appeal may be  taken only in good faith, there are different  standards for dismissing an appeal and permitting  it to be taken in the first place. And the  question for the district judge in the present  case was whether to permit Lee to appeal: not  whether to dismiss the case as frivolous (which  she had done), or (for us) to dismiss the appeal  as frivolous, but whether the appeal was taken in  good faith.


5
But we find this statutory analysis, which seems  to us the strongest and indeed the only argument  that can be made in support of Newlin,  unpersuasive. Without the words "or appeal" it  would be apparent that Congress had not made any  material change in the standard for allowing an  appeal to be taken in forma pauperis. It is  unrealistic to suppose that the words were added  in order to make that standard looser, so that  more frivolous appeals could be taken. An  interpretation more consistent with the thrust of  the PLRA is that "or appeal" was added to make  clear that just because the district court may  have certified that the appeal was taken in good  faith (that is, nonfrivolous), the court of  appeals could make its own determination that the  appeal was frivolous and so dismiss it, as we did  in Tolefree v. Cudahy, supra, for example. This  was implicit in the old subsection (d); the new  subsection (e)(2)(B)(i) merely makes this  explicit. There is no reason why obviously  frivolous appeals such as Lee's, appeals bound to  be dismissed as soon as the appellate judges get  hold of them, should have to be authorized by the  district judge just because the appellant is a  lunatic in the literal sense of the word.


6
Because we are overruling so much of Newlin and  Hyche as is inconsistent with our interpretation  of the statute, we have circulated the opinion to  the entire court in advance of publication, in  accordance with 7th Cir. R. 40(e). No judge in  regular active service voted to hear the case en  banc.


7
Lee should not have been permitted to appeal in  forma pauperis, but since his suits as well as  the appeals are frivolous, we summarily affirm  their dismissal by the district court.